         Case 3:20-cv-00495-SDD-RLB            Document 3     08/04/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,
                                                          CIVIL ACTION
VERSUS
                                                          NO.:20-000495-JWD-SDJ
JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.


                                            ORDER

       Having found that, under Local Civil Rule 3, the instant matter is related to Clark, et

al. v. Edwards, et al., Civil Action No. 20-cv-00308-SDD-RLB and Power Coalition for Equity

and Justice, et al v. Edwards, et al., 20-283-SDD-RLB,


       IT IS ORDERED that the matter of Harding, et al v. Edwards, et al, Civil Action 20-

495-JWD-SDJ is hereby transferred to Chief Judge Shelly D. Dick and Magistrate Judge

Richard L. Bourgeois.

       Signed in Baton Rouge, Louisiana, on August 4, 2020.

                                                         S
                                                   _________________________________
                                                   SHELLY D. DICK, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF LOUISIANA


                                                          S
                                                   _________________________________
                                                   JUDGE JOHN W. deGRAVELLES
                                                   UNITED STATES DISTRICT COURT
                                                   MIDDLE DISTRICT OF LOUISIANA
